Citation Nr: 0501428	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  02-09 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
status post myocardial infarction (MI).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant








ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to December 
1972.  He subsequently served in the U.S. Naval Reserve 
intermittently through 1996 and has reported periods of 
active duty for training (ACDUTRA) during his reserve status.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veteran's Affairs 
(VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In 
December 2001 the RO denied entitlement to service connection 
for status post MI.  The veteran provided testimony at a RO 
personal hearing in May 2002 and again before the undersigned 
Veterans Law Judge in April 2003.  A copy of the hearing 
transcripts is of record.

In October 2003 the Board issued a decision that found new 
and material evidence had not been presented to reopen a 
claim of entitlement to service connection for status post 
MI.  The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (CAVC).  In 
August 2004 the VA Secretary filed a motion to vacate and 
remand to allow the Board mainly to address whether the duty 
to notify and to assist had been fully complied with in 
conjunction with the Veterans Claims Assistance Act of 2000 
(VCAA).  In August 2004 the CAVC issued an Order granting the 
unopposed motion thereby vacating the Board's October 2003 
decision, and remanding the matter to the Board for 
readjudication and issuance of another decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The CAVC returned the case for concerns regarding the 
satisfaction of the VCAA notification requirements pursuant 
to Quartuccio, supra.  The record reflects that the VCAA 
letter in June 2001 was erroneously directed to a claim for 
increase rather than a claim for service connection based on 
new and material evidence.  Thus the RO has not issued an 
acceptable VCAA notice letter to the veteran in connection 
with his appeal.  As such, absent adequate notice of the 
VCAA, it would potentially be prejudicial to the veteran if 
the Board were to proceed with a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The CAVC has repeatedly vacated Board decisions where the 
VCAA notice sent to the claimant failed to specify who was 
responsible for obtaining relevant evidence or information as 
to the claims that were subject to the appealed Board 
decision.  See e.g. Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  



Aside from the obvious procedural defect - where no notice of 
the VCAA has been provided to the claimant - it is abundantly 
clear from the CAVC's judicial rulings on this subject that 
providing a claimant with general VCAA notice or furnishing 
VCAA notice with regard to unrelated claims will not satisfy 
the duty-to-notify provisions of the VCAA, as interpreted by 
the CAVC.  

As the Board cannot rectify this deficiency on its own, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), this matter must be remanded 
for further development.  Therefore, the originating agency's 
actions have not met the requirements of Disabled American 
Veterans, et al., supra.   

In addition, in November 2004 the veteran, through his 
representative, submitted additional evidence in support of 
his claim, and expressly did not waive initial originating 
agency review of such evidence.  In the medical records he 
submitted there are certifications dated in March 1980 and 
April 1981 that the veteran was physically qualified for 12-
day periods of ACDUTRA.  The VA Secretary's unopposed motion 
referred to the VA obligation in this case to attempt to 
obtain the veteran's reserve personnel and medical records 
for him.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, this case is remanded for further action as 
follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
The notice should additionally advise the 
veteran of the need to submit all 
relevant evidence in his possession.

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
applicable service department and request 
that the veteran's military reserve 
personnel records and medical records be 
provided to assist in verifying periods 
of ACDUTRA that coincide with the claimed 
manifestations of cardiovascular disease. 

If necessary, the veteran should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.  Regardless of the 
veteran's response, the VBA AMC should 
obtain all outstanding VA treatment 
reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should conduct any 
necessary development brought about by 
the appellant's response, and issue a 
supplemental statement of the case (SSOC) 
addressing the issue on appeal, and the 
additional evidence submitted by the 
veteran through his representative in 
November 2004.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC.


	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


